t c memo united_states tax_court leonard l best and evelyn r best petitioners v commissioner of internal revenue respondent docket no 26662-10l filed date held order to show cause why ps' counsel should not pay excessive costs pursuant to sec_6673 or be sanctioned pursuant to rule b tax_court rules_of_practice and procedure will be made absolute and excessive costs imposed on counsel donald w macpherson for petitioners chris j sheldon doreen m susi and brandon a keim for respondent this opinion supplements our previously filed memorandum opinion best v commissioner tcmemo_2014_72 supplemental memorandum opinion halpern judge donald w macpherson is petitioners' counsel in this case in a prior report best v commissioner tcmemo_2014_72 we held that respondent may proceed with collection of petitioners' unpaid and federal_income_tax determined that petitioners must pay a penalty of dollar_figure pursuant to sec_6673 and contemplated sanctioning mr macpherson for unnecessarily bringing and prolonging these proceedings by order dated date we ordered mr macpherson to show cause why we should not require him to pay respondent's excessive costs pursuant to sec_6673 or sanction him pursuant to rule b order to show cause we also ordered respondent to express his view on whether the court should sanction mr macpherson and if so to provide a computation of the excess costs respondent incurred mr macpherson and respondent have complied with our order and we have considered their responses although mr macpherson initially asked for a hearing he has withdrawn that request for the reasons stated we will make the order to show cause absolute and award to the united_states dollar_figure because unless otherwise stated all section references are to the internal_revenue_code_of_1986 as amended and in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure in his response mr macpherson also addressed the penalty that we determined to impose on petitioners we will briefly elaborate on our grounds for imposing that penalty background this proceeding to review respondent's determination to proceed with collection of petitioners' unpaid and federal income taxes is not the first proceeding in this court addressing those taxes previously petitioners challenged respondent's determination of deficiencies in and additions to petitioners' and income_tax liabilities that proceeding best v commissioner t c dkt no date stipulated decision was ended by agreement of the parties we entered a stipulated decision sustaining substantial portions of the deficiencies in tax along with additions to tax for both failure_to_file a return and failure_to_pay_tax timely and also for failure to pay estimated_tax all amounts without distinction taxes mr macpherson represented petitioners in that proceeding respondent assessed the resulting taxes petitioners failed to pay the assessed amounts and respondent issued to them a final notice_of_intent_to_levy and notice of your right to a hearing petitioners requested a sec_6330 hearing stating that they wished to pursue collection alternatives and penalty abatement mr macpherson represented them at the hearing settlement officer irma hernandez of the internal_revenue_service appeals_office appeals reviewed various computer transcripts of petitioners' accounts for and and concluded that proper assessments had been made and that collection of the unpaid taxes could proceed mr macpherson requested account transcripts for both years which ms hernandez provided to him the transcripts identified petitioners and the year and type of tax reported and showed the amounts and dates of assessments during a telephone conference with ms hernandez mr macpherson told her that petitioners had changed their minds about desiring a collection alternative and were withdrawing their request for such he conceded that petitioners had stipulated a decision entered by the tax_court and were not disputing the underlying liabilities he stated that he was disputing the postdecision procedural steps although he claimed that the assessments were neither timely nor proper he gave no specifics he reiterated his earlier request that ms hernandez provide a 'summary record of assessment' form 23c and a form_4340 plus a copy of the actual document signed by the officer delegated authority to assess in this case his name and the delegation_order showing his authorization to assess in this case in making that request mr macpherson had communicated to ms hernandez clients are doubting liability contesting timely proper assessment delegated authority of assessment officer ms hernandez refused his request for those documents she explained that there was no requirement in the internal_revenue_code or the regulations that appeals provide the taxpayer with any documents during the hearing process she stated that as a matter of practice petitioners had been furnished the account transcripts which identify the taxpayers the character of the liability assessed the taxable_period and the amount of the assessment ms hernandez informed mr macpherson that appeals would issue a determination sustaining the levy on date appeals sent to petitioners a notice_of_determination concerning collection actions s under sec_6320 and or informing them that the notice_of_intent_to_levy was correct and that respondent would proceed with collection on date in response to the notice petitioners filed the petition which mr macpherson signed on their behalf by the petition petitioners prayed that for lack of proper assessment we determine that they have no tax_liabilities for the years in issue they averred that ms hernandez abused her discretion by failing to give them copies of form_4340 form 23c racs or a delegation_order for the assessment officer who signed petitioners' assessment respondent answered the petition and eventually the case was set for trial in date in phoenix arizona in early date respondent's counsel contacted mr macpherson to discuss the case among other things he warned mr macpherson that the issues petitioners had raised during their sec_6330 hearing and had alleged in the petition were listed in respondent's frivolous position notice and were contrary to established law at mr macpherson's request respondent's counsel provided him with copies of notice_2010_33 2010_17_irb_609 and revrul_2007_21 2007_ 14_irb_865 and he directed him to 119_tc_252 nor does sec_6330 mandate that the appeals officer actually give a taxpayer a copy of the verification upon which the appeals officer relied and 118_tc_162 sec_6330 does not require the appeals officer to give the taxpayer a copy of the verification that the requirements of any applicable law or administrative procedure have been met respondent's counsel warned mr macpherson that if petitioners proceeded respondent would request the court to impose a section form_4340 is a certificate of assessments payments and other specified matters form 23c is an assessment certificate--summary record of assessments racs is an revenue accounting control system report a computer-generated equivalent of form 23c they all evidence assessment for clarity we do not include the form names in the text a penalty against them sometime after they filed the petition respondent provided to petitioners certificates of official records attesting that the annexed forms were true forms for petitioners' and tax years on date respondent filed a motion for summary_judgment and for a continuance to give the court time to consider the motion for summary_judgment on date in a conference call with the parties we stated our reluctance to continue the case if there was a genuine dispute as to a material fact mr macpherson was unwilling to state that there was no such dispute as a result we denied the motions five days later mr macpherson contacted respondent's counsel to suggest that the parties submit the case to the court fully stipulated under rule or that the parties make cross-motions for summary_judgment the time for making summary_judgment motions having expired the parties agreed to proceed with a fully stipulated case they submitted a stipulation of facts and a rule motion which we granted they filed briefs in our prior report we stated that we discerned from the petition two grounds underlying petitioners' assignments of error best v commissioner tcmemo_2014_72 at one collection could not proceed because ms hernandez had abused her discretion in relying on transcripts to verify that their unpaid tax had been properly assessed two collection could not proceed because neither the account transcripts nor the forms provided to petitioners during pendency of this case meet respondent's duty imposed by sec_6203 to furnish them with copies of the commissioner's records of assessment for the unpaid tax in issue we treated petitioners' grounds as raising questions of law we found substantial_authority rebutting petitioners' claim that ms hernandez could not rely on computer transcripts to verify that their unpaid tax had been properly assessed we stated nothing in evidence indicates any irregularity in the assessment procedure that would raise a question that the assessments were not validly made in accordance with the requirements of sec_301_6203-1 proced admin regs id at we likewise found substantial_authority that respondent had satisfied his obligation under sec_6203 to furnish petitioners with the records of assessments of their unpaid tax we stated that the information in the account transcripts furnished to petitioners by ms hernandez constitutes all of 'the pertinent parts of the assessment' which pursuant to sec_301_6203-1 proced admin regs on their request respondent must furnish to them id at we cited both cases of this court and of the court_of_appeals for the ninth circuit for the proposition that the commissioner may choose among documents so long as the form used identifies the taxpayer states the character of the liabilities assessed the tax period giving rise to the assessment the amount of the assessment and the date of assessment best v commissioner at alteration in original quoting battle v commissioner tcmemo_2009_171 wl at the forms furnished to petitioners after this case commenced contained information much the same as that contained in the account transcripts id at we imposed a sec_6673 penalty on petitioners because their two grounds lacked merit and were contrary to established law we found that their arguments were frivolous that nothing supported their assignments of error which caused us to further conclude that their claims were groundless and finally that they maintained the proceedings primarily for delay we rejected their reliance- on-counsel defense we contemplated levying excess costs on mr macpherson for unreasonably and unnecessarily bringing and prolonging the proceedings we said that we would accord him the opportunity to respond to that charge discussion i requirements for an award of excess costs a introduction sec_6673 plainly imposes three prerequisites to an award of excess costs first the attorney or other practitioner without distinction attorney must engage in unreasonable and vexatious conduct second that unreasonable and vexatious conduct must be conduct that multiplies the proceedings finally the dollar amount of the sanction must bear a financial nexus to the excess proceedings ie the sanction may not exceed the costs expenses and attorneys' fees reasonably incurred because of such conduct see gillespie v commissioner tcmemo_2007_202 wl at aff'd 292_fedappx_517 7th cir b unreasonable and vexatious conduct the purpose of sec_6673 is to penalize an attorney for his misconduct in unreasonably and vexatiously multiplying the proceedings congress has not however specified the degree of culpability that an attorney must exhibit before we may conclude that his conduct in multiplying the proceedings is unreasonable and vexatious we have previously relied on interpretations of u s c sec to ascertain misconduct justifying sanctions under sec_6673 because both serve the same purpose and have substantially identical language see eg 119_tc_285 gillespie v commissioner wl at the courts of appeals are not uniform on the level of misconduct required for sanctions moreover appellate venue regarding sec_6673 is uncertain venue for appeal of tax_court decisions is governed by sec_7482 the venue for appeal is likely either the court_of_appeals for the ninth circuit because of the legal residence of petitioners see sec_7482 or the court_of_appeals for the district of columbia circuit see sec_7482 flush language the court_of_appeals for the ninth circuit is among the majority of the courts of appeals requiring a showing of bad faith see moore v keegan mgt co in re keegan mgmt co sec litig 78_f3d_431 9th cir stating that u s c sec sanctions must be supported by a finding of subjective bad faith but it has held that bad faith is shown when an attorney knowingly or recklessly raises a frivolous argument id the court_of_appeals for the district of columbia circuit may require only a showing of recklessness see 146_f3d_899 d c cir this court has not yet established whether the standard for imposition of sanctions under u s c should be 'recklessness' or the more stringent 'bad faith ' 989_fsupp2d_57 d d c repeating court of appeals' admonition because we are unsure of appellate venue and because we find that mr macpherson's conduct would constitute bad faith under the court_of_appeals for the ninth circuit's test for bad faith we will for purposes of this case and without deciding the standard in this court adopt that standard see takaba v commissioner t c pincite we have already found that petitioners' assignments of error are frivolous and groundless and were raised primarily for delay see best v commissioner at we believe that mr macpherson intentionally abused the judicial process by bringing and continuing this case on behalf of petitioners knowing their claims to be without merit indeed by his own declaration submitted in support of petitioners' response to respondent's motion to impose sanctions on petitioners mr macpherson appears to concede that at least one of petitioners' assignments was frivolous id at he states that he concluded many years ago that the '23c issue' was a 'dead letter' in so far as obtaining the 23c id and yet as described supra he assigned error related to form 23c despite mr macpherson's now arguing that it was not a concession his statement along with cases cited in the petition demonstrates an awareness on his part that petitioners are not legally entitled to any particular document for sec_6203 purposes mr macpherson knowingly raised a frivolous argument by arguing otherwise and so he acted in bad faith see keegan mgmt co f 3d pincite moreover as to petitioners' remaining assignments of error months before respondent made his motion for summary_judgment respondent's counsel put mr macpherson on notice that respondent considered those arguments frivolous and contrary to established law at mr macpherson's request respondent's counsel provided to him the authority on which counsel relied and so mr macpherson had further knowledge that his claims were without merit c multiplication of the proceedings in the face of both the authority mr macpherson knew at the time the petition was filed and the authority provided by respondent's counsel mr macpherson persisted at no point did he concede any of his assignments of one of the authorities respondent's counsel brought to his attention was 118_tc_162 sec_6330 does not require the appeals officer to give the taxpayer a copy of the verification that the requirements of any applicable law or administrative procedure have been met mr macpherson points to judge foley's dissenting opinion id pincite in which he opined that the appeals officer's verification was erroneous because he had not complied with the requirement of sec_6203 that upon his request the secretary shall furnish the taxpayer a copy of the record of the assessment the facts here are distinguishable because ms hernandez provided petitioners with account transcripts containing the pertinent parts of the assessment which is all that is required by sec_301_6203-1 proced admin regs in any case the dissenting opinion was not that adopted by the court error it was reckless and unreasonable of mr macpherson to disregard the authority respondent's counsel brought to his attention and to continue prosecution of petitioners' meritless claims mr macpherson further multiplied the proceedings and vexatiously impeded the resolution of this case by objecting to respondent's motion for summary_judgment on the grounds that there was a genuine dispute as to material facts and then in less than a week reversing course and suggesting that the parties submit the case to the court fully stipulated under rule or make cross- motions for summary_judgment in response to the order to show cause he states that his reason for wanting a trial was to allow petitioners to testify in defense to the sec_6673 penalty he never made that clear to the court in his objection and has not offered an explanation for his almost immediate change_of mind finally we find mr macpherson to have multiplied proceedings in his response to our order to show cause he submitted over pages purporting to support his claim that sanctions are not appropriate but much of it consists of mr macpherson's persistence with arguments we have already told him are frivolous despite mr macpherson's inappropriate persistence with frivolous arguments respondent has not asked and we will not impose on mr macpherson continued d financial nexus to excess proceedings these proceedings never should have been brought all of respondent's costs are thus in a sense excessive there is however some disagreement among the courts of appeals in interpreting u s c sec as to whether it is only possible to multiply or prolong the proceedings after a case has been initiated presumably because an attorney cannot begin to multiply the proceedings until some proceeding has come into existence for the attorney to multiply compare keegan mgmt co f 3d pincite stating that u s c sec applies only to unnecessary filings and tactics once a lawsuit has begun with 769_f2d_441 7th cir stating that under u s c sec trial judge had the authority to award the fees incurred right from the beginning we have not addressed the analogous issue under sec_6673 and we are not compelled to do so today both because respondent has asked only for excessive costs associated with the work beginning more than a year after respondent answered the petition and because as discussed infra we find mr macpherson independently sanctionable under rule b continued excess costs for time spent reading and responding to his over pages of submissions ii violation of rule b mr macpherson has also violated rule b and the aba model rules of professional conduct model rules which by rule a govern his practice before this court in pertinent part rule b provides b effect of signature the signature of counsel constitutes a certificate by the signer that the signer has read the pleading that to the best of the signer's knowledge information and belief formed after reasonable inquiry it is well grounded in fact and is warranted by existing law or a good_faith argument for the extension modification or reversal of existing law and that it is not interposed for any improper purpose such as to harass or to cause unnecessary delay or needless increase in the cost of litigation if a pleading is signed in violation of this rule the court upon motion or upon its own initiative may impose upon the person who signed it a represented party or both an appropriate sanction which may include an order to pay to the other party or parties the amount of the reasonable expenses_incurred because of the filing of the pleading including reasonable counsel's fees in pertinent part model rule states a lawyer shall not bring or defend a proceeding or assert or controvert an issue therein unless there is a basis in law and fact for doing so that is not frivolous which includes a good_faith argument for an extension modification or reversal of existing law as we have already stated petitioners' arguments were frivolous we further find that arguments to modify or reverse existing law were not made in good_faith petitioners argued that sec_301_6203-1 proced admin regs is invalid and a denial of due process because in response to a taxpayer's request for a copy of the record of the assessment see sec_6203 the regulation requires only that the secretary provide the pertinent parts of the assessment which do not include the assessment source document form 23c or racs including the name and signature of the assessment officer and the date of assessment in5 response respondent argued that petitioners were barred from arguing the invalidity of the regulation because they had not raised the issue during their sec_6330 hearing and the issue played no role in appeals' determination to proceed with collection it is true that with rare exception we do not have authority to consider issues that were not raised before appeals see eg 129_tc_107 underlying liability 118_tc_488 abuse_of_discretion sec_301_6320-1 q a-f3 f q a-f3 proced admin regs principally for that reason we did not discuss the validity of the regulation in our prior report in pertinent part sec_301_6203-1 proced admin regs provides if the taxpayer requests a copy of the record of assessment he shall be furnished a copy of the pertinent parts of the assessment which set forth the name of the taxpayer the date of assessment the character of the liability assessed the taxable_period if applicable and the amounts assessed in any event even if the validity of sec_301_6203-1 proced admin regs were properly before us petitioners have made no plausible argument for its invalidity the pertinent sentence of the regulation providing that the secretary fulfills his duty to a taxpayer requesting a copy of the record of assessment by furnishing him a copy of the pertinent parts of the assessment has been a part of the regulation since its promulgation in see t d 1955_ 1_cb_145 the court_of_appeals for the ninth circuit has stated with respect to that sentence this represents a permissible interpretation of sec_6203 and we are therefore bound to give it deference 3_f3d_1297 9th cir also numerous cases hold that to satisfy a taxpayer's sec_6203 request for the record of the assessment the secretary need not provide original documents such as a form 23c racs or the name and signature of the assessment officer e g 185_fedappx_725 10th cir no particular form or document is needed to satisfy the requirements of sec_6203 and sec_301_6203-1 instead an assessment record is sufficient if it provides the taxpayer with the required information niemela v united_states 995_f2d_1061 1st cir unpublished table decision citing gentry 962_f2d_555 6th cir the treasury regulations specify that the taxpayer is entitled to a copy of the pertinent parts of the assessment documents and n either the tax code nor the treasury regulations require those pertinent parts to be original documents united_states v hart 917_f2d_26 7th cir unpublished table decision stating that the law is settled that the government does not have to produce original documents to comply with sec_6203 and sec_301_6203-1 proced admin regs battle v commissioner wl at the long existence of sec_301_6203-1 proced admin regs and the weight of authority contrary to petitioners' argument that the regulation is invalid lead us to conclude that petitioners did not make their contrary argument in good_faith while mr macpherson may be dissatisfied that congress has not given taxpayers carte blanche to search the commissioner's records when the commissioner must take action to collect unpaid taxes petitioners have no legal in his declaration submitted in support of petitioners' response to respondent's motion to impose sanctions on petitioners mr macpherson states that since petitioners had a major collection problem he decided to try the assessment issue believing there is some chance of lack of proper assessment which will result in voiding the assessment and causing petitioners to be free of the debt as a result of the statute_of_limitations see best v commissioner tcmemo_2014_72 at we do not directly address whether the assessment was proper but rather whether ms hernandez complied with sec_6330 and a and whether petitioners received a copy of the pertinent continued grounds to complain about ms hernandez's treatment of them or appeals' resulting determination to proceed with collection mr macpherson had no basis in fact and in law for bringing this proceeding and signing the petition rule b clearly imposes an affirmative duty on each attorney to conduct a reasonable inquiry into the viability of a pleading before it is signed 91_tc_339 mr macpherson has signed pleadings and other papers to bring and defend these proceedings knowing petitioners' claims to be meritless he has done so in violation of our rules and the model rules and thus has intentionally abused the judicial process we may sanction him for that conduct accordingly sanctions should be imposed on mr macpherson under both sec_6673 and rule b for filing the petition and multiplying the proceedings unreasonably and vexatiously because only frivolous issues were raised the bringing of this case in and of itself was nothing more than a meritless continued parts of the assessment which is all that they were entitled to under sec_301_6203-1 proced admin regs the pleadings and papers we have in mind are the petition petitioners' brief petitioners' reply brief petitioners' response to respondent's motion to impose a penalty supplement to petitioners' response to respondent's motion to impose a penalty petitioners' motion for reconsideration and petitioners' notice of relevant judicial decisions tactic requiring the use of government and court resources that could otherwise have been applied to hear legitimate taxpayer concerns respondent is entitled to his attorney's_fees incurred in defending this case the tactics mr macpherson employed in this case were designed to impede respondent's legitimate efforts to collect petitioners' unpaid and taxes iii amount of sanctions one option for determining the amount of sanctions to impose on mr macpherson is to follow what we said in 99_tc_533 attorney's_fees awarded under sec_6673 are to be computed by multiplying the number of excess hours reasonably expended on the litigation by a reasonable hourly rate the product is known as the 'lodestar' amount we ordered respondent to provide us with a computation of costs to assist us in computing a lodestar amount in that regard respondent has provided us with declarations of attorneys brandon a keim and doreen m susi attached to both declarations are copies of respondent's internal timekeeping records showing the time expended on this case by among others mr keim and ms susi respondent submits for reimbursement dollar_figure hours of mr keim's time at dollar_figure an hour mr keim is the attorney with day-to-day responsibility for this case he is employed in the office_of_chief_counsel in phoenix arizona he has been admitted to practice law in arizona since he has detailed time spent on this case since date which involves time spent on research drafting telephone calls and review of submissions to the court respondent also submits for reimbursement dollar_figure hours of ms susi's time at dollar_figure an hour ms susi is mr keim's supervisor she is an associate area_counsel in the office_of_chief_counsel in phoenix arizona she has been employed by that office since she has detailed time spent on this case since date which principally involves review of various submissions to the court mr macpherson does not challenge the reasonableness of either mr keim's or ms susi's hourly rates for the most part he also does not challenge the time spent by either mr keim or ms susi he claims that respondent did not provide time sheets records showing time expended that claim is untrue respondent's internal timekeeping records were attached to both mr keim's and ms susi's declarations he also argues that mr keim's expenditure of hours to prepare a motion for summary_judgment and motion for continuance and ms susi's expenditure of dollar_figure hours to review those motions were not reasonable or necessary no award should be provided for time expended re the useless msj we do not find hours expended to prepare a motion for summary_judgment and a motion for continuance to be unreasonable and the only reason that motion was useless was that mr macpherson represented to respondent and the court that trial was necessary as there were genuine issues of fact to be tried as we have already stated that representation was quickly refuted when five days later and after we denied the motions mr macpherson suggested that the parties submit the case to the court fully stipulated under rule if mr macpherson had not made his initial representation we could have fully resolved the case through respondent's motion for summary_judgment and so mr macpherson prolonged these proceedings even further we also find dollar_figure hours expended to review a motion for summary_judgment and motion for continuance to be reasonable mr macpherson knew or should have known that this case should never have been commenced and for that reason we are inclined to hold that mr macpherson is liable for all of the time spent by respondent not to mention time expended by the court in processing and reviewing all of mr macpherson's submissions we will limit our sanctions however to the lodestar amount submitted by respondent dollar_figure hours of mr keim's time at dollar_figure hour and dollar_figure hours of ms susi's time at dollar_figure hour equals dollar_figure we will sanction mr macpherson and require him to pay that amount iv sec_6673 penalty imposed on petitioners in mr macpherson's response to the order to show cause he continues to address the sec_6673 penalty that we determined to impose on petitioners see best v commissioner at we will briefly expand on our reasons for imposing the penalty sec_6673 allows the tax_court to sanction taxpayers for advancing frivolous or groundless positions in our prior report we stated that reliance on the advice of counsel is not a defense to the imposition of a sec_6673 penalty best v commissioner at mr macpherson points out that in 115_tc_43 aff'd 299_f3d_221 3d cir we allowed just such a defense that is true in that case the commissioner moved for the sanction on the basis in part of the taxpayers' counsel's litigation conduct ie contest ing unreasonably the admissibility of documents fail ing to comply fully with discovery requests unreasonably calling certain witnesses and unreasonabl y defend ing against respondent's motion to compel documents and respondent's offer of evidence as to certain marketing materials and other evidence id pincite with respect to those grounds we said petitioners are not directly responsible for most of the actions listed by respondent in support of his motion to impose penalties those actions are best traced to petitioners' counsel and given the facts of this case we decline to impute the actions of petitioners' counsel to petitioners themselves for the purposes of imposing a penalty under sec_6673 petitioners have reasonably relied on the advice of their trial counsel that their litigating positions had merit id pincite the facts that were before us in neonatology assocs are distinguishable from the facts here before us we are not here dealing with taxpayers relying on counsel for how to conduct litigation we are dealing with petitioners' decisions to bring this case in the first place and then to maintain it their declarations set forth in part in best v commissioner at make it clear that it was not their idea to raise before appeals and in this court the issues with respect to which they assigned error each declares i have relied totally on the tax_advice of macpherson concerning my collection_due_process_hearing request petition to the tax_court and tax_court litigation id alteration in original petitioners' assignments of error challenge established law neither declares that he or she either read the petition or asked mr macpherson about its content as we said id at we need not excuse a taxpayer's failure to review pleadings and other documents filed on his behalf also the purpose of sec_6673 is to compel taxpayers to think and to conform their conduct to settled principles before they file returns and litigate id we have no evidence that petitioners fulfilled those obligations petitioners may not blindly rely on counsel to advance arguments and use ignorance as a shield to avoid a sec_6673 penalty we continue to believe that petitioners should pay a sec_6673 penalty of dollar_figure to the united_states in this case v conclusion we will make absolute the order to show cause in that we will award the united_states dollar_figure as a penalty imposed against mr macpherson under sec_6673 the order to show cause will be made absolute respondent informed mr macpherson that petitioners' position was frivolous and mr macpherson had a duty to inform petitioners of respondent's position see rule a model rules of prof'l conduct r it should have been petitioners' decision as to whether they wanted to proceed with arguments that respondent regarded as frivolous see model rules of prof'l conduct r a if mr macpherson did not communicate such important information to petitioners that may resolve a matter between them but it does not discharge petitioners' obligations before this court see 469_us_241
